United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 08-2126
      ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
    v.                                  *
                                        *
David Matthew Howell,                   *
                                        *
           Appellant.                   *
      ___________
                                            Appeals from the United States
      No. 08-2171                           District Court for the
      ___________                           Northern District of Iowa.

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                *
                                        *
Charles Edward Thomas,                  *
                                        *
            Appellant.                  *

                                  ___________

                             Submitted: September 22, 2008
                                Filed: January 13, 2009
                                  ___________
Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       This consolidated appeal involves two convictions under the Sex Offender
Registration and Notification Act (SORNA), 42 U.S.C. §§ 16901–16991, and its
corresponding criminal offense statute, 18 U.S.C. § 2250. In separate proceedings,
David Matthew Howell (Howell) and Charles Edward Thomas (Thomas) each
conditionally pled guilty to one count of failure to register as a sex offender after
traveling in interstate commerce in violation of § 2250.

      In the district court, Howell and Thomas argued § 2250 and the registration
requirement of SORNA, 18 U.S.C. § 16913, are unconstitutional because they regulate
purely intrastate activity that cannot be reached by Congress’s commerce clause power.
Howell also claimed the Northern District of Iowa was an improper venue for his
prosecution. In each case, the district court1 found SORNA and § 2250 are permissible
exercises of congressional authority. The district court also denied Howell’s venue
objection.2 We affirm.

I.     BACKGROUND
       A.    Howell’s SORNA Conviction
       In 1987, Howell was convicted in Michigan state court of third degree criminal
sexual conduct. After his release from a Michigan prison, Howell did not complete a
sex offender registration as required by Michigan law, and was convicted in May 2005


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa in Thomas’s case, and the Honorable Mark W. Bennett,
United States District Judge for the Northern District of Iowa in Howell’s case.
      2
       Adopting the Report and Recommendation of the Honorable Paul A. Zoss,
Chief Magistrate Judge, United States District Court for the Northern District of Iowa.

                                          -2-
under Michigan’s sex offender registration statute. Howell finally registered as a
Michigan sex offender on August 9, 2005.

       Sometime after registering, Howell left Michigan. Howell then moved to Iowa
in 2006 and resurfaced on May 24, 2007, when authorities in Oelwein, Iowa,
responded to a call and questioned Howell as a witness to a crime. During the
investigation, the Iowa authorities learned Howell had an outstanding Michigan arrest
warrant for failure to register as a sex offender, and also noticed Howell had not
completed a sex offender registration as required by Iowa law. Howell was arrested.

       Howell was released on June 5, 2007, and registered as a sex offender in Iowa.
The next day, Howell left Iowa and moved to Texas. Howell failed to notify Iowa of
his change in residency and did not register as a sex offender in Texas. On July 13,
2007, Howell was arrested in Texas on a federal warrant and extradited to the Northern
District of Iowa. Shortly thereafter, a federal grand jury returned a two-count
superseding indictment against Howell for failing to register as a sex offender.

       Howell moved to dismiss the indictment arguing (1) SORNA did not apply to
his conduct, and (2) SORNA and § 2250 violate the ex post facto clause, the
nondelegation doctrine, due process, and the commerce clause. Howell also objected
to venue in the Northern District of Iowa. On February 1, 2008, the district court
granted Howell’s motion to dismiss the first count of his indictment because it violated
the ex post facto clause, but rejected Howell’s arguments to dismiss the second count.
The district court found (1) SORNA and § 2250 are constitutional exercises of
Congress’s commerce clause power, and (2) Iowa venue is proper. Howell then pled
guilty to the second count of the indictment on the condition he could appeal the
district court’s denial of his motion to dismiss the second count. Howell filed a timely
appeal.




                                          -3-
       B.    Thomas’s SORNA Conviction
       In 2000, Thomas was convicted in Iowa of third degree sexual abuse. After
being released from prison in May 2005, Thomas properly registered as a sex offender
in Iowa and kept his registration current through 2006. In January 2007, Thomas
decided to move from Iowa to Wisconsin. Thomas notified Iowa authorities of his
intent to move, and after moving, properly registered as a sex offender in Wisconsin.

       Thomas resided in Wisconsin until he was evicted from his apartment on
September 13, 2007. Thomas began living in his car in Wisconsin. On October 10,
2007, he relocated to Iowa and continued to live in his car. Thomas failed to notify
either the Iowa or Wisconsin sex offender registries of his move back to Iowa. As a
result, Thomas was arrested by Iowa authorities on October 24, 2007.

       On November 28, 2007, Thomas was indicted on one count of failing to register
as a sex offender in violation of § 2250. Thomas moved to dismiss the indictment
arguing SORNA and § 2250 are outside Congress’s commerce clause power. The
district court denied this motion on February 13, 2008, finding (1) § 2250 is authorized
by the commerce clause, and (2) although SORNA’s registration requirement is not
authorized under the commerce clause, it is constitutional under the necessary and
proper clause. Thomas then entered a conditional guilty plea. Thomas now appeals.

II.   DISCUSSION
      These appeals do not involve any factual disputes. Thus, “[w]e review a
challenge to the constitutionality of a federal statute de novo.” United States v.
Betcher, 534 F.3d 820, 823 (8th Cir. 2008). We also “review de novo the district
court’s denial of the motion to dismiss for improper venue, as it involves a matter of
law.” United States v. Cole, 262 F.3d 704, 709–10 (8th Cir. 2001) (footnote omitted).




                                          -4-
      A.    SORNA and Section 2250
      SORNA is a portion of the Adam Walsh Child Protection and Safety Act of
2006, Pub. L. No. 109-248, 120 Stat. 587, passed by Congress in 2006 and codified at
42 U.S.C. §§ 16901–16991. Section 16913 of SORNA provides, in part,

      (a) In General
      A sex offender shall register, and keep the registration current, in each
      jurisdiction where the offender resides, where the offender is an
      employee, and where the offender is a student. For initial registration
      purposes only, a sex offender shall also register in the jurisdiction in
      which convicted if such jurisdiction is different from the jurisdiction of
      residence.

      ....

      (c) Keeping the registration current
      A sex offender shall, not later than 3 business days after each change of
      name, residence, employment, or student status, appear in person in at
      least 1 jurisdiction involved pursuant to subsection (a) of this section and
      inform that jurisdiction of all changes in the information required for that
      offender in the sex offender registry. That jurisdiction shall immediately
      provide that information to all other jurisdictions in which the offender
      is required to register.

      If a sex offender fails to register under § 16913, he or she can be prosecuted
under 18 U.S.C. § 2250. Section 2250 states,

      (a) In general.—Whoever—

             (1) is required to register under [SORNA];

             (2)(A) is a sex offender as defined for the purposes of [SORNA] by
             reason of a conviction under Federal law (including the Uniform
             Code of Military Justice), the law of the District of Columbia,



                                          -5-
             Indian tribal law, or the law of any territory or possession of the
             United States; or

             (B) travels in interstate or foreign commerce, or enters or leaves,
             or resides in Indian country; and

             (3) knowingly fails to register or update a registration as required
             by [SORNA];

      shall be fined under this title or imprisoned not more than 10 years, or
      both.

        B.     Constitutionality of Section 2250
        Thomas and Howell first contend § 2250 does not have a sufficient nexus to
interstate commerce to be authorized by the commerce clause. This court has
previously held § 2250 is constitutional under the commerce clause. See United
States v. May, 535 F.3d 912, 921–22 (8th Cir. 2008). Thus, we adhere to that holding.
See United States v. Wilson, 315 F.3d 972, 973–74 (2003) (“this Court’s precedent
. . . prohibits any three-judge panel of the Court from overruling a previous panel
opinion”).

        C.    Constitutionality of Section 16913
        Thomas and Howell next contend their convictions should be reversed because
the registration requirement of § 16913 is outside Congress’s commerce clause power.
They argue § 16913 is unconstitutional because it regulates purely non-economic,
intrastate activity by requiring registration of sex offenders who were convicted of
state offenses but never cross state lines. Howell and Thomas reason that, if § 16913
is unconstitutional, their prosecutions under § 2250 are invalid because the
government must prove they were required to register under § 16913 to satisfy the
first element of § 2250.




                                         -6-
      Our court has not decided whether § 16913 is constitutional under the
commerce clause. Although counsel for the government suggested at oral argument
May also upheld § 16913 under the commerce clause, we disagree. May only
determined the constitutionality of § 2250. Therefore, we are compelled to analyze
§ 16913 under the commerce clause.3

       The Supreme Court explains Congress has the authority to regulate the
following three categories of interstate commerce: (1) “the use of the channels of
interstate commerce”; (2) “the instrumentalities of interstate commerce, or persons or
things in interstate commerce, even though the threat may come only from intrastate
activities”; and (3) “those activities having a substantial relation to interstate
commerce.” United States v. Lopez, 514 U.S. 549, 558–59 (1995).

      Congress also has the ability “[t]o make all Laws which shall be necessary and
proper” for the accomplishment of its commerce clause power. U.S. Const. art. I, § 8,


      3
        Several district courts have decided commerce clause challenges to § 16913.
A vast majority of them have found § 16913 constitutional. See, e.g., United States
v. Contreras, No. 08-CR-1696, 2008 WL 5272491, at *5 (W.D. Tex. Dec. 18, 2008);
see also Tracy Bateman Farrell, Annotation, Validity, Construction, and Application
of Federal Sex Offender Registration and Notification Act (SORNA), 42 U.S.C.A
§§ 16901 et seq., its Enforcement Provision, 18 U.S.C.A. § 2250, and Associated
Regulations, 30 A.L.R. Fed. 213 § 17 (2008). We have found five district courts
which have invalidated § 16913 as unconstitutional. United States v. Myers, No. 08-
60064-CR, 2008 WL 5156671, at *15–21 (S.D. Fla. Dec. 9, 2008); United States v.
Guzman, No. 5:08-CR-409, 2008 WL 4601446, at *5–7 (N.D.N.Y. Oct. 17, 2008);
United States v. Hall, No. 5:08-CR-174, 2008 WL 4307196, at *8–11 (N.D.N.Y. Sept.
23, 2008); United States v. Waybright, 561 F. Supp. 2d 1154, 1162–68 (D. Mont.
2008); United States v. Powers, 544 F. Supp. 2d 1331, 1333–36 (M.D. Fla. 2008).
However, Myers, Hall, and Powers failed to analyze specifically § 16913 under the
necessary and proper clause. Guzman and Waybright are contrary to our holding that
SORNA’s intent is to further the interstate tracking of sex offenders. Thus, we
conclude the reasoning of these five opinions is unpersuasive.

                                         -7-
cl. 18. In the seminal case of McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 421
(1819), the Supreme Court elucidated the necessary and proper clause with the
following statement: “Let the end be legitimate, let it be within the scope of the
constitution, and all means which are appropriate, which are plainly adapted to that
end, which are not prohibited, but consist with the letter and spirit of the constitution,
are constitutional.” As this statement makes clear, a law does not have to be
undeniably necessary to be proper. Id. at 413. The law simply must be deemed a
rational and appropriate means to further Congress’s regulation of interstate
commerce. See United States v. Darby, 312 U.S. 100, 121 (1941) (explaining
legislation is sustained “when the means chosen, although not themselves within the
granted power, [are] nevertheless deemed appropriate aids to the accomplishment of
some purpose within an admitted power of the national government”).

       Congress’s commerce clause authority can reach wholly intrastate activity. The
Supreme Court has stated Congress can regulate intrastate economic activities that
have a substantial effect on interstate commerce. See Wickard v. Filburn, 317 U.S.
111, 125 (1942) (“But even if appellee’s activity be local and though it may not be
regarded as commerce, it may still, whatever its nature, be reached by Congress if it
exerts a substantial economic effect on interstate commerce.”). Similarly, the
Supreme Court has recognized Congress’s ability to regulate intrastate, noneconomic
activity that does not have a substantial effect on interstate commerce. This principle
was clarified by Justice Scalia when he wrote,

      [T]he authority to enact laws necessary and proper for the regulation of
      interstate commerce is not limited to laws governing intrastate activities
      that substantially affect interstate commerce. Where necessary to make
      a regulation of interstate commerce effective, Congress may regulate
      even those intrastate activities that do not themselves substantially affect
      interstate commerce.

             ....


                                           -8-
             The regulation of an intrastate activity may be essential to a
      comprehensive regulation of interstate commerce even though the
      intrastate activity does not itself “substantially effect” interstate
      commerce. Moreover, . . . Congress may regulate even noneconomic
      local activity if that regulation is a necessary part of a more general
      regulation of interstate commerce. The relevant question is simply
      whether the means chosen are “reasonably adapted” to the attainment of
      a legitimate end under the commerce power.

Gonzales v. Raich, 545 U.S. 1, 35–37 (2005) (Scalia, J., concurring) (internal citations
omitted).

      A narrow discussion which only analyzes § 16913 under the three categories
of Lopez casts doubt on the constitutionality of § 16913. Lopez, 514 U.S. at 558–59.
On its face, § 16913 does not have a jurisdictional “hook” to fit under the first two
prongs of Lopez, and there is little evidence in this record to show intrastate sex
offender registration substantially affects interstate commerce.4 See id. However, an


      4
       The district court in Thomas’s case analyzed § 16913 under the Lopez factors,
declaring,

      The first [Lopez] category does not apply, because § 16913 is not an
      attempt to regulate the use of the channels of interstate commerce. The
      second category does not apply, because § 16913 is not an attempt to
      regulate and protect the instrumentalities of interstate commerce, or
      persons or things in interstate commerce. Unlike § 2250, § 16913 is not
      limited to persons who travel across state lines; the latter statute contains
      no jurisdictional element and reaches purely intrastate activity insofar as
      sex offenders who never cross state lines are required to register. The
      third category does not apply, because there is no evidence in the record
      that the registration of sex offenders has a substantial relation to
      interstate commerce, i.e., there is no evidence that “sex offending” is an
      activity that substantially affects interstate commerce. . . . Any argument
      that Congress is permitted to enact § 16913 under the Commerce Clause
      would appear to be too attenuated and, if accepted, “would effectually

                                          -9-
analysis of § 16913 under the broad authority granted to Congress through both the
commerce clause and the enabling necessary and proper clause reveals the statute is
constitutionally authorized. To reach this conclusion, we first address whether
SORNA is furthering a legitimate end under the commerce clause.

       Howell and Thomas argue SORNA is not furthering a legitimate end under the
commerce clause. They contend the end of SORNA is the registration requirement
of § 16913. In other words, Howell and Thomas believe SORNA was enacted to
require registration of all sex offenders, even those who are wholly intrastate, and
§ 2250 simply provides a “naked” travel requirement to which § 16913 cannot be
“bootstrapped.” Under this approach, Howell and Thomas believe Congress was not
furthering a legitimate end under the commerce clause because registration is an
intrastate activity. In support of this argument, Howell and Thomas cite United States
v. Waybright, 561 F. Supp. 2d 1154, 1164–67 (D. Mont. 2008). In Waybright, the
district court found § 16913 was not constitutional under either the commerce clause
or the necessary and proper clause because (1) § 16913 does not fall within any of the
Lopez prongs, (2) § 16913 is not economic in nature, and (3) § 16913 created a
separate statutory scheme of national sex offender regulation instead of facilitating the
implementation of a federal crime under § 2250. See id. at 1163–68. Howell and
Thomas urge this court to agree with Waybright, but we decline this invitation.5

      obliterate the distinction between what is national and what is local and
      create a completely centralized national government.” [Lopez, 514 U.S.
      at 557] (quoting NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1, 37
      (1937)).

United States v. Thomas, 534 F. Supp. 2d 912, 920–21 (N.D. Iowa 2008). Based
upon the record before us, the district court’s analysis is well-reasoned, and we
move on to our analysis of the Constitution’s necessary and proper clause
together with the commerce clause, and their application to § 16913.
      5
      Since oral argument in this appeal, three other district courts have arrived at
conclusions similar to Waybright’s. See Myers, 2008 WL 5156671, at *15–21;

                                          -10-
       We believe Congress enacted SORNA to track the interstate movement of sex
offenders. The language of § 16913 evidences Congress’s focus on monitoring this
interstate movement of sex offenders by emphasizing the movement of sex offenders
from jurisdiction to jurisdiction. The statute requires sex offenders to “register, and
keep the registration current, in each jurisdiction” where the offender lives, works, or
goes to school. 42 U.S.C. § 16913(a) (emphasis added). Subsection (c) focuses on
the movement of sex offenders by requiring the offenders to update registration “in
at least 1 jurisdiction” within three days of a change identified in subsection (a). 42
U.S.C. § 16913(c). Finally, the statute is concerned with interjurisdictional reporting
of sex offender movement by requiring the jurisdiction where the offender updates his
or her registration to notify “all other jurisdictions” where the offender must register.
Id. This language indicates Congress wanted registration to track the movement of
sex offenders through different jurisdictions.

       Under § 2250, Congress limited the enforcement of the registration requirement
to only those sex offenders who were either convicted of a federal sex offense or who
move in interstate commerce. 18 U.S.C. § 2250(a)(2). With this limitation, a resident
of Iowa who has been convicted of a state sex offense and who does not leave Iowa
would never be subject to federal sanctions if he fails to register. The Iowa resident
could only be punished under Iowa law for failure to register. A wholly intrastate
offender would never be reached by federal enforcement power. This limitation
demonstrates Congress’s intention to punish only interstate offenders. Instead of
creating a federal crime for failure to register regardless of interstate movement,
Congress understood its limited interstate commerce power and reserved prosecution
of wholly intrastate offenders to the states. See 18 U.S.C. § 2250(a)(2); see also 42
U.S.C. 16913(e) (requiring each state to implement a criminal statute for failure to
register). Thus, the statutory scheme Congress created to enforce § 16913



Guzman, 2008 WL 4601446, at *5–7; Hall, 2008 WL 4307196, at *8–11. Like
Waybright, we find these opinions to be unpersuasive.

                                          -11-
demonstrates Congress was focused on the interstate movement of sex offenders, not
the intrastate activity of sex offenders.

       SORNA’s declaration of purpose also reflects the act’s interstate focus. Section
16901 states Congress wanted “to protect the public from sex offenders and offenders
against children” by creating “a comprehensive national system for the registration of
[sex offenders].” 42 U.S.C. § 16901. SORNA creates a “comprehensive” and
“national” registry to track the interstate movement of offenders. SORNA gives
disincentives for each state not implementing an intrastate sex offender registry. See
42 U.S.C. §§ 16912(a), 16925(a) (linking federal funding to the creation of a state sex
offender registry). SORNA leaves the intrastate sex offender registry to the states, and
concentrates SORNA’s regulation on a national coordinated system which identifies
the interstate movement of sex offenders.

      The legislative history of SORNA supports the conclusion Congress
implemented SORNA for interstate regulation. In a House Judiciary Committee
Report on a precursor to SORNA, the concern over interstate movement of sex
offenders was articulated as follows:

      There is a wide disparity among State registration requirements and
      notification obligations for sex offenders. This lack of uniformity has
      been exploited by child sexual offenders with tragic consequences.
      Given the transient nature of sex offenders and the inability of the States
      to track these offenders, it is conservatively estimated that approximately
      20 percent of 400,000 sex offenders are “lost” under State sex offender
      registry programs.

            The most significant enforcement issue in the sex offender
      program is that over 100,000 sex offenders, or nearly one-fifth in the
      Nation are “missing,” meaning that they have not complied with sex
      offender registration requirements. This typically occurs when the sex
      offender moves from one State to another. When a sex offender fails to


                                         -12-
      register in a State in which he resides, there is no effective system by
      which the States can notify each other about the change in a sex
      offenders [sic] status.

H.R. Rep. No. 109-218, at 23, 26 (2005) (emphasis added). Also, in the House floor
debate on the Adam Walsh Act, Representative Van Hollen noted the registration
requirement was “replacing a patchwork of individual systems administered and
maintained by each State” so sex offenders cannot “slip through the cracks.” 152
Cong. Rec. H5730 (2006) (statement of Rep. Van Hollen). The Congressional record
substantiates Congress’s specific concerns with interstate movement of sex offenders
when enacting SORNA’s registration requirements.

       Based upon the language, statutory scheme, declaration of purpose, and
legislative history of SORNA, we conclude SORNA was intended to regulate the
interstate movement of sex offenders.

       When § 16913 is analyzed in relation to the purpose of SORNA, it is evident
§ 16913 is an “appropriate aid[] to the accomplishment” of tracking the interstate
movement of sex offenders. See Darby, 312 U.S. at 121. The requirements of
§ 16913 help establish a system by which the government can monitor the location
and travels of sex offenders. Although § 16913 may reach a wholly intrastate sex
offender for registry information, § 16913 is a reasonable means to track those
offenders if they move across state lines. In order to monitor the interstate movement
of sex offenders, the government must know both where the offender has moved and
where the offender originated. Without knowing an offender’s initial location, there
is nothing to ensure the government would know if the sex offender moved. The
registration requirements are reasonably adapted to the legitimate end of regulating
“‘persons or things in interstate commerce’” and “‘the use of the channels of interstate
commerce.’” May, 535 F.3d at 921 (quoting Lopez, 514 U.S. at 558–59). Covering
the registration of wholly intrastate sex offenders is merely incidental to Congress’s
tracking of sex offenders in interstate commerce. Therefore, § 16913 is constitutional

                                         -13-
under Congress’s authority to use the necessary and proper means to further its
commerce clause power because it “is a necessary part of a more general regulation
of interstate commerce.” Gonzales, 545 U.S. at 37 (Scalia, J., concurring).

       D.    Howell’s Venue
       Howell argues the district court erred in finding the Northern District of Iowa
was a proper venue for his prosecution. Howell contends the violation of § 2250 was
only perpetrated after Howell moved to Texas and failed to register within three days
of that move. Howell concludes the crime was wholly committed in Texas.

      A defendant has a right under Article III, § 2 of the United States Constitution
and the Sixth Amendment to be tried for a crime in the state and district where the
crime occurred. See also Fed. R. Crim. P. 18 (“Unless a statute or these rules permit
otherwise, the government must prosecute an offense in a district where the offense
was committed.”). A sex offender violates SORNA only when he or she moves
between states. Thus, a SORNA violation involves two different jurisdictions. When
crimes involve more than one jurisdiction, 18 U.S.C. § 3237 states,

      (a) Except as otherwise expressly provided by enactment of Congress,
      any offense against the United States begun in one district and completed
      in another, or committed in more than one district, may be inquired of
      and prosecuted in any district in which such offense was begun,
      continued, or completed.

      Any offense involving . . . transportation in interstate or foreign
      commerce . . . is a continuing offense and, except as otherwise expressly
      provided by enactment of Congress, may be inquired of and prosecuted
      in any district from, through, or into which such commerce . . . or person
      moves.”

     In Howell’s situation, the Northern District of Iowa is a proper venue because
Howell’s SORNA violation commenced in the Northern District of Iowa. Howell


                                        -14-
registered in the Northern District of Iowa after he was released from jail, and he
traveled from the Northern District of Iowa when he moved his residence to Texas.
Further, Howell failed to notify the Texas sex offender registry of his change in
residence, but also failed, as required by law, to notify the Iowa sex offender registry
of his move. Thus, Howell’s failure to register his move and inform Iowa of his new
Texas residence was a material part of the § 2250 violation, and venue is proper in the
Northern District of Iowa.6

III.   CONCLUSION

       The district court’s judgments are affirmed.
                        ______________________________




       6
       Although the government has asked us to find a violation of § 2250 is a
continuing offense under § 3237 which is properly prosecuted in any jurisdiction
through which Howell moved from Iowa to Texas, we decline to decide this issue
because the facts of this case do not involve prosecution in a district through which
Howell moved from Iowa to Texas, but rather, where Howell’s conduct commenced
and where Howell was required to inform the Iowa registry.

                                         -15-